DETAILED ACTION
This action is in response to applicant's amendment filed 01/19/21. 
The examiner acknowledges the amendments to the claims.
Claims 36-58 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 36-58 have been considered but are moot in view of the new grounds of rejection set forth below.  As necessitated by amendments, the examiner no longer relies on the embodiment Figure 6 of Samuels for citing the first and second features/first and second tracking arrangements, and now relies upon the embodiment of Figure 3 of Samuels which illustrates threaded members 900, 950 that form tracks or complimentary paths for coupling between a device 1000 and film 700/500, and each track arrangement extends for approximately the entire distance between opposing edges of at least a respective one of the device or the film (900, 950 extend across the entire distance between opposing edges of the device 1000 and film 700/500, respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 36, 38-49, 53-55 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Samuels et al., hereinafter “Samuels” (U.S. Pat. No. 6,925,317).
Regarding claims 36 and 38, Samuels discloses a system for ablating at least one particular location of a biological tissue, comprising:
a film (see 100 in Figure 1A and col. 5, lines 19-26, or adhesive layer/interface 700/500 in Figure 3) configured to engage with at least one portion of a surface of the tissue that includes the at least one particular location (Id.); and
a device 1000 (Id.) comprising a source of ablative electromagnetic radiation, such as an ablative laser (see col. 4, lines 50-54 and col. 5, lines 30-37), 
wherein the film comprises at least one first feature 900 (see Figure 3), and the device comprises at least one second feature 950 (Id.), 
900 in Figure 3 forms a path for mating with complementary threaded member 950) and the at least one second feature comprises a second track arrangement (threaded member 950 in Figure 3 forms a path for mating with complementary threaded member 900),
wherein at least one of the first track arrangement or the second track arrangement extends for approximately the entire distance between opposing edges of at least a respective one of the device or the film (900, 950 extend across the entire distance between opposing edges of the device 1000 and film 700/500, respectively),
wherein at least one portion of the film comprises one or more first holes 200/210 (see Figure 3),
wherein the at least one first feature is structured or configured to engage or cooperate with the at least one second feature of the device to position the device over the particular location (see col. 5, lines 15-26 and col. 7, lines 25-35), such that, in operation, the device provides an ablative radiation through the one or more holes provided in the film over the at least one particular location such that the ablative radiation passes through an entire thickness of at least one of the one or more first holes, and impacts the tissue at the at least one particular location to ablate at least one second hole in the tissue when the device is activated (just as in the embodiment shown in Figures 2A-2C, the device 1000 interacts with the surface of tissue underlying openings 200/210 and is capable of providing ablative radiation through the openings to ablate a hole in the tissue; see col. 5, lines 6-14, and also see Figure 4D and col. 8, lines 56-63 where energy emitting device 1015 is in alignment with openings 200/210, 1200 formed in tissue by device 1000).
Regarding claim 39, Samuels discloses the film being engaged with the surface of the tissue using at least one of an adhesive, a surgical glue, a cyanoacrylate compound, a cement, a glue, an epoxy, or a curable polymer (see col. 7, lines 46-60; the film is engaged with tissue using an adhesive).
	Regarding claims 40-41, Samuels discloses the at least one first feature includes a first positioning arrangement and the at least one second feature includes at least one second positioning arrangement, wherein each of the first and second positioning arrangements further comprises at least one of a recess, a protrusion, or a magnetic material (in Figure 3, the threaded member 900 has a recess adjacent to it, and also the first positioning arrangement of 900 and the second positioning arrangement of 950 can have a magnetic material, as indicated in col. 9, lines 38-44 which states that the first and second features can have additional features that facilitate mating including complementary magnetic surface portions).
	Regarding claim 42, Samuels discloses a further device (see Figures 1B-1E and col. 5, line 28 to col. 6, line 23; the film 100 mates with various types of devices 1000, 1010, 1042, 1060, 1150 which generate further effects), wherein the further device comprises at least one third feature 1005 that is structured or configured to engage with the at least one first feature of the film (alignment members of film 100 complementary to those of 1005) to position the further device over the at least one particular location, and wherein the further device is configured to generate a further effect in the at least one ablated second hole at the at least one particular location (Id.).
1010 that delivers electromagnetic energy (see Figure 1B and col. 5, lines 28-43), a further device 1042 in Figure 1C is electrically heatable (see col. 4, lines 50-57; heat conducting elements can be heated in response to electromagnetic energy for achieving thermal ablation of the tissue) and can provide electromagnetic radiation (see col. 5, lines 44-54; details of device 1042 are disclosed in U.S. Patent No. 5,885,211 in col. 15, lines 6-19 discussing delivering electromagnetic radiation), and the further device is configured to direct the further electromagnetic energy into the at least one ablated second hole at the at least one particular location (Id.).
Regarding claims 44-47, Samuels discloses the further device is configured to insert at least one object at least partially into the at least one ablated second hole at the at least one particular location (see col. 4, lines 16-34 and col. 5, lines 6-14; the further device may be a drug delivery device for passage of permeants or drugs or fluid through micropores that are formed through microporation/ablation), wherein the further device is configured to insert the at least one object which is at least one substance which is configured to produce at least one of a physical effect or a biological effect (the drugs produce a therapeutic physical/biological effect), wherein the at least one substance includes a substance having a form of at least one of a liquid, a lotion, a suspension or solution (wherein the delivered drug can take the form of a liquid, for instance).
Regarding claims 48-49, Samuels discloses the at least one first and second track arrangements 900, 950 (see Figure 3) are configured to engage one another such 900 comprises a ridge and 950 comprises a groove or track).
	Regarding claim 53, Samuels discloses a method for affecting a biological tissue at at least one particular location, comprising:
adhering a film (see 100 in Figure 1A and col. 5, lines 19-26, or adhesive layer/interface 700/500 in Figure 3) comprising one or more first holes 210 (see Figure 3) to at least one portion of a surface of the tissue that includes the at least one location, wherein the film comprises at least one first feature (complementary alignment members of film 100 or 900; see Figures 1A and 3 and col. 5, lines 24-27, and see col. 7, lines 25-35);
providing a device 1000 (see Figures 1A and 3; col. 5, lines 19-26) comprising a source of ablative electromagnetic radiation and at least one second feature (such as alignment members 1005 or 950; col. 5, lines 24-27, and see col. 7, lines 25-35),
engaging or cooperating the at least one first feature with the at least one second feature to position the device at a certain position relative to the at least one particular location (Id.); and
activating the device to provide an ablative electromagnetic radiation through an entire thickness of at least one of the one or more holes of the film over the at least one particular location and to further impact the tissue to ablate at least one second hole at the at least one particular location (just as in the embodiment shown in Figures 1000 interacts with the surface of tissue underlying openings 200/210 and provides ablative radiation through the openings to ablate a hole in the tissue; also see col. 5, lines 6-14, and also see Figure 4D and col. 8, lines 56-63 where energy emitting device 1015 is in alignment with opening 210, and in Figure 8B showing tissue breaches or holes 1200 formed in tissue by device 1000),
wherein the at least one first feature comprises a first track arrangement (threaded member 900 in Figure 3 forms a path for mating with complementary threaded member 950) and the at least one second feature comprises a second track arrangement (threaded member 950 in Figure 3 forms a path for mating with complementary threaded member 900),
wherein at least one of the first track arrangement or the second track arrangement extends for approximately the entire distance between opposing edges of at least a respective one of the device or the film (900, 950 extend across the entire distance between opposing edges of the device 1000 and film 700/500, respectively).
Regarding claims 54-55, Samuels discloses engaging the at least one first and second track arrangements 900, 950 (see Figure 3) with one another such that the device is constrained to follow a particular path over the film (the device follows a rotating path to couple the threaded members together; see col. 7, lines 25-35), wherein each of the first and second track arrangements comprises at least one of a guide, a ridge, a groove, or a track (900 comprises a ridge and 950 comprises a groove or track).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuels (U.S. Pat. No. 6,925,317) in view of Giovannoli (U.S. Pub. No. 2007/0068537).
Regarding claim 37, Samuels discloses the claimed system, as discussed above, except for the film comprising at least one of a plastic, a polymer, a metal, a foam, a gel or a liquid.
In the same field of art, namely a system for laser ablation, Giovannoli teaches an adhesive layer on a film 50 (see paragraph [0066]), wherein the tissue adhesive includes cyanoacrylate (see paragraph [0057]).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide a polymer (via the cyanoacrylate adhesive) to the film of Samuels, since cyanoacrylate is a strong skin adhesive (see Giovannoli; paragraph [0057]).

Claims 50-52 and 56-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Samuels (U.S. Pat. No. 6,925,317).
Regarding claims 50-52 and 56-58, Samuels discloses the claimed system and method, as discussed above, except for providing at least one marker provided at least 900 (see Figure 3), providing at least one sensor associated with the device, and with the at least one sensor, detecting the at least one marker when the first and second track arrangements 900, 950 are engaged with one another and the device is located at a certain position relative to the film, wherein the at least one marker includes at least one of a bump, a notch, a magnetic element, or a pigmented marking, with the at least one sensor, providing a signal to control an aspect of the device when the at least one sensor detects the at least one marker.  
However, in another embodiment shown in Figure 9, Samuels discloses providing at least one marker including a bump (the member 635 opposite to sensor 1020; see Samuels, Figure 9 and col. 11, lines 22-61) provided at least one of on or proximal to the at least one first feature (proximal to the other one of the members 635); and providing at least one sensor 1020 associated with the device 1000 (Id.), wherein with the at least one sensor, detecting the at least one marker when the first and second features are engaged with one another and the device is located at a certain position relative to the film (see Samuels, col. 11, lines 35-47; the sensor switch 1020 is closed and completes circuit when engaged with marker 635), and the sensor providing a signal to control an aspect of the device when the sensor detects the at least one marker (Id.; an enable signal is provided to enable operation of the device).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the embodiment of Figure 3 in Samuels, such that the system and method further includes providing at least one marker and at least one sensor as claimed, as taught by the embodiment of Figure 9 in Samuels, since Samuels .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,092,354 in view of Samuels (U.S. Pat. No. 6,925,317).   
           Regarding claims 36-41 and 48-58, although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that the elements of the application claims are encompassed by the patent claims.  The difference lies in the fact that the application claims recite at least one portion of the film comprises one or more first holes, whereas the patent claims recite the device ablating a hole in the film through the entire thickness of the film.  In other words, the patent claims recite initially forming a first hole through a film that comprises an ablatable material, and therefore the patent claims are more specific.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide not just one hole in the film, but 
The patent claims also do not recite wherein the at least one first feature comprises a first track arrangement and the at least one second feature comprises a second track arrangement, wherein at least one of the first track arrangement or the second track arrangement extends for approximately the entire distance between opposing edges of at least a respective one of the device or the film.
	However, as discussed above, Samuels teaches at least one first feature comprises a first track arrangement (threaded member 900 in Figure 3 forms a path for mating with complementary threaded member 950) and at least one second feature comprises a second track arrangement (threaded member 950 in Figure 3 forms a path for mating with complementary threaded member 900),
wherein at least one of the first track arrangement or the second track arrangement extends for approximately a entire distance between opposing edges of at least a respective one of a device or a film (900, 950 extend across the entire distance between opposing edges of the device 1000 and film 700/500, respectively).
It would have been obvious to one of ordinary skill in the art at the time of invention to provide first and second track arrangements as claimed, as taught by Samuels, to the patent claims in order to facilitate and enhance the coupling between the film and the device. Therefore the application claims are not patentably distinct from the patent claims.
It is clear that the elements of claims 42-47 are to be found in claim 1 of the patent, except that the application claims provide features which are obvious that are 100 mates with various types of devices 1000, 1010, 1042, 1060, 1150 which generate further effects), wherein the further device comprises at least one third feature 1005 that is structured or configured to engage with the at least one first feature of the film (alignment members of film 100 complementary to those of 1005) to position the further device over the at least one particular location, and wherein the further device is configured to generate a further effect in the at least one ablated second hole at the at least one particular location (Id.).  Samuels discloses the further device comprises a source of further electromagnetic radiation.  In addition to device 1010 that delivers electromagnetic energy (see Figure 1B and col. 5, lines 28-43), a further device 1042 in Figure 1C is electrically heatable (see col. 4, lines 50-57; heat conducting elements can be heated in response to electromagnetic energy for achieving thermal ablation of the tissue) and can provide electromagnetic radiation (see col. 5, lines 44-54; details of device 1042 are disclosed in U.S. Patent No. 5,885,211 in col. 15, lines 6-19 discussing delivering electromagnetic radiation), and the further device is configured to direct the further electromagnetic energy into the at least one ablated second hole at the at least one particular location (Id.).  Samuels also discloses the further device is configured to insert at least one object at least partially into the at least one ablated second hole at the at least one particular location (see col. 4, lines 16-34 and col. 5, lines 6-14; the further device may be a drug delivery device for passage of permeants or drugs or fluid through micropores that are formed through microporation/ablation), wherein the further device is configured to insert the at least .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        04/09/2021